EXHIBIT 10.2
ENTEGRIS, INC.
2020 RSU Award Agreement
(2010 Stock Plan)
        In consideration of services rendered to Entegris, Inc. (the “Company”),
the Company may periodically make equity incentive awards consisting of
restricted stock units with respect to the Company’s Common Stock, $0.01 par
value (“Stock”), to certain key employees, non-employee directors, consultants
or advisors of the Company under the Company’s 2010 Stock Plan (as amended from
time to time, the “Plan”). Any key employee, non-employee director, consultant
or advisor (a “Participant”) who receives a restricted stock unit award (the
“Award”) is notified in writing or via email and the Award is credited to the
Participant’s account as reflected on the Overview tab under the Restricted
Stock Plan section on the Morgan Stanley Stock Plan Connect web page found at
https://www.stockplanconnect.com (or such other portal as the Company shall
select (the “Portal”)). By clicking on the “Accept” button for the Award in the
Restricted Stock Plan section in the Overview tab or by otherwise receiving the
benefits of the Award, Participant: (i) acknowledges that Participant has
received a copy of the Plan, of the related prospectus providing information
concerning awards under the Plan and of the Company’s most recent Annual Report
on Form 10-K; and (ii) accepts the Award and agrees with the Company that the
Award is subject to the terms of the Plan and to the following terms and
conditions:
Article I – RSU Award
1.1. Award Date. This Agreement shall take effect as of the date specified in
the Restricted Stock Plan section on the Overview tab as the Award Date provided
to you online through the Portal (the “Award Date”).
1.2. Restricted Stock Units Subject to Award. The Award consists of that number
of restricted stock units (the “RSU”) with respect to the Stock that has been
approved for the Award to Participant by the Administrator. Each RSU is
equivalent to one share of the Stock. The Participant’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.
1.3. Meaning of Certain Terms. The term “vest” as used herein with respect to
any RSU means the lapsing of the restrictions described herein with respect to
such RSU.
1.4. Nontransferability of RSUs. The RSU acquired by the Participant pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.
1.5. Forfeiture Risk. Except as otherwise provided in this Agreement, if the
Participant ceases to be employed or retained by the Company or an Affiliate for
any reason, any then-outstanding and unvested RSU acquired by the Participant
hereunder shall be automatically and immediately forfeited. The Participant
hereby appoints the Company as the attorney-in-fact of the Participant to take
such actions as may be necessary or appropriate to effectuate the cancellation
of a forfeited RSU.



--------------------------------------------------------------------------------



1.6. Vesting and Settlement of RSUs. The RSU acquired hereunder shall vest in
accordance with the provisions of this Article I, Section 1.6 and applicable
provisions of the Plan, as follows:
•25% of the RSUs vest on February 19, 2021
•an additional 25% of the RSUs vest on February 19, 2022;
•an additional 25% of the RSUs vest on February 19, 2023; and
•the final 25% of the RSUs vest on February 19, 2024.
Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the Participant is then, and since the Award Date has
continuously been, employed or retained by the Company or an Affiliate (subject
to Sections 2.2 and 2.3); and (B) the Participant has fulfilled the obligations
specified in Section 1.9 below. Upon vesting, each RSU shall entitle Participant
to receive one share of Stock (subject to adjustment under the Plan).
Vested RSUs shall be settled in shares of Stock (or, in the discretion of the
Administrator, in cash equal to the Fair Market Value thereof). Subject to
Section 2.12, settlement and delivery of the applicable number of shares of
Stock (or cash equivalent, if applicable) shall be made as soon as practicable
following vesting, but in no event later than 30 days after the applicable
vesting date. No fractional shares of Stock shall be issued pursuant to this
Agreement.
1.7. Dividend Equivalent Rights. The Participant shall not be entitled: (i) to
receive any dividends or other distributions paid with respect to the Stock to
which the RSU relates, or (ii) to vote any Stock with respect to which the RSU
relates, unless and until, and only to the extent, the RSU becomes vested and
the Participant becomes a stockholder of record with respect to such shares of
Stock. Notwithstanding the foregoing, as of each date on which the Company pays
an ordinary cash dividend to record owners of shares of Stock, the Participant’s
account shall, as of each such dividend date, be credited with a cash amount
(without interest) equal to the product of the total number of shares subject to
the RSU immediately prior to such dividend date multiplied by the dollar amount
of the cash dividend paid per share of Stock by the Company on such dividend
date (such amount, the “Dividend Equivalent Amount”). The Dividend Equivalent
Amount shall be subject to the same vesting conditions and settlement terms as
the RSU shares to which they relate.
1.8. Sale of Vested Shares. The Participant understands that Participant will be
free to sell any Stock with respect to which the RSU relates once the RSU has
vested and settled, subject to (i) satisfaction of any applicable tax
withholding requirements with respect to the vesting of such RSU; (ii) the
completion of any administrative steps (for example, but without limitation, the
transfer of certificates) that the Company may reasonably impose; and (iii)
applicable requirements of federal and state securities laws.
1.9. Certain Tax Matters. The Participant expressly acknowledges that the award
or vesting of the RSU acquired hereunder may give rise to income subject to
withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject
        -2-



--------------------------------------------------------------------------------



to Participant promptly paying to the Company all taxes required to be withheld
in connection with such award, vesting, settlement and/or payment. Unless the
Administrator determines otherwise, such payment of Participant’s withholding
tax obligations shall be made through net share settlement procedures whereby
that number of the vesting shares needed to cover the withholding tax obligation
(calculated using the Fair Market Value of the Company’s stock on the date of
vesting) shall be cancelled to fund the Company’s payment of the withholding tax
obligation and the net shares remaining after such cancellation shall be
credited to Participant’s account.
Article II – GENERAL PROVISIONS
2.1. Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan.
2.2. Change in Control
         (a) Assumption or Substitution.
          (i)  If the Change in Control is one in which there is an acquiring or
surviving entity, the Administrator may provide for the assumption or
continuation of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.
          (ii) Only to the extent consistent with Section 409A of the Code, in
the event of a Change in Control in which the successor company assumes or
substitutes for the RSU (or in which the Company is the ultimate parent
corporation and continues the Award), if Participant’s employment with such
successor company (or the Company) or an affiliate thereof is involuntarily
terminated without Cause by the successor employer or Participant resigns for
Good Reason, in either case within 24 months following such Change in Control:
the restrictions, limitations and other conditions applicable to the RSU shall
lapse and the RSU shall become free of all restrictions, limitations and
conditions and become fully vested.
         (b) Awards Not Assumed or Substituted. In the event of a Change in
Control in which the successor company does not assume or substitute for the RSU
(or in which the Company is the ultimate parent corporation and does not
continue the Award): the restrictions, limitations and other conditions
applicable to the RSU shall lapse and the RSU shall become free of all
restrictions, limitations and conditions and become fully vested, provided that
if the RSU constitutes nonqualified deferred compensation pursuant to Section
409A, the RSU will not be settled until the earliest to occur of the regularly
scheduled vesting date, Participant’s retirement in accordance with Section 2.3
and Participant’s termination without Cause or for Good Reason, subject to
application of a six-month delay if the Participant is a specified employee
under Section 409A.
         (c) Good Reason Definition. For purposes of this Section 2.2, “Good
Reason” means (i) “Good Reason” as defined in any individual agreement to which
Participant and
        -3-



--------------------------------------------------------------------------------



the Company or an Affiliate are parties, or (ii) if there is no such agreement
or if it does not define Good Reason, without the Participant’s prior written
consent: (A) a reduction in the Participant’s base salary; (B) a relocation of
the Participant’s primary work location to a distance of more than 50 miles from
its location as of immediately prior to such change; or (C) a material breach by
the Company or an Affiliate of any employment agreement with the Participant. In
order to invoke a termination of employment for Good Reason, a Participant shall
provide written notice to the Company of the existence of one or more of the
conditions described in clauses (A) through (C) within 90 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition(s). In the
event that the Company fails to remedy the condition(s) constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within 90 days following the Cure Period in order for such termination to
constitute a termination of employment for Good Reason.
        (d) Cause Definition. “Cause” means (i) “Cause” as defined in any
individual agreement to which the Participant and the Company or an Affiliate
are parties or (ii) if there is no such agreement or if it does not define
Cause, the Company’s termination of the Participant’s employment with the
Company or any Affiliate following the occurrence of any one or more of the
following: (A) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a felony; (B) the Participant’s willful and continual failure to
substantially perform the Participant’s duties after written notification by the
Company; (C) the Participant’s willful engagement in conduct that is materially
injurious to the Company or an Affiliate monetarily or otherwise; (D) the
Participant’s commission of an act of gross misconduct in connection with the
performance of the Participant’s duties; or (E) the Participant’s material
breach of any employment, confidentiality, or other similar agreement between
the Company or an Affiliates and the Participant.
2.3. Retirement. If Participant is an employee of the Company or Affiliate and
ceases to be an employee due to retirement with the consent of the
Administrator, Participant will be entitled to immediate vesting of all unvested
RSUs awarded pursuant to this Agreement. As used herein the term “retirement
with the consent of the Administrator” means that Participant’s retirement must
be with the consent of the Administrator, which consent may be granted or
withheld in the discretion of the Administrator. In the event that Participant
ceases to be an employee under circumstances that would otherwise qualify for
retirement but the consent of the Administrator has not been granted, then
Participant shall not be entitled to the benefits of this Section 2.3.
2.4. Equitable Adjustments. The Award is subject to adjustment pursuant to
Section 15.1 of the Plan.
2.5. No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the
        -4-



--------------------------------------------------------------------------------



terms of the Participant’s employment or to give rise to any right to remain in
the service of the Company or any Affiliate, and the Participant shall remain
subject to discharge to the same extent as if the Plan had never been adopted or
the Award had never been made.
2.6. Data Protection Waiver. Participant understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Participant. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Participant, and information about
Participant’s participation in the Plan and transactions under the Plan from
time to time. Participant hereby gives his or her explicit consent to the
Company and the Administrator to process any such personal data and/or sensitive
personal information. Participant also hereby gives his or her explicit consent
to the Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country in which Participant works, is
employed or provides services and to the United States. The legal persons
granted access to such Participant personal data are intended to include the
Company, the Administrator, the outside plan administrator as selected by the
Company from time to time, and any other compensation consultant or person that
the Company or the Administrator may deem appropriate for the administration of
the Plan or the Award. Participant has been informed of his or her right of
access and correction to Participant’s personal data by contacting the Company.
Participant also understands that the transfer of the information outlined
herein is important to the administration of the Award and the Plan and failure
to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.
2.7. Savings Clause. In the event that Participant is employed or provides
services in a jurisdiction where the performance of any term or provision of
this Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company or
an Affiliate, then any such term or provision shall be null, void and of no
effect.
2.8. Amendment. The Company may amend the provisions of this Agreement at any
time; provided that an amendment that would materially adversely affect the
Participant’s rights under this Agreement shall be subject to the written
consent of the Participant. No course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
2.9. Acts of Misconduct. If Participant has allegedly committed an act of
serious misconduct, including, but not limited to, embezzlement, fraud,
dishonesty, unauthorized disclosure of trade secrets or confidential
information, breach of fiduciary duty or nonpayment of an obligation owed to the
Company, an executive officer of the Company may suspend Participant’s rights
under the Award, including the vesting of the Award and the settlement of vested
RSUs, subject to the Administrator’s final decision regarding termination of the
        -5-



--------------------------------------------------------------------------------



award. No rights under the Award may be exercised during such suspension or
after such termination.
2.10. Disputes. The Administrator or its delegate shall finally and conclusively
determine any disagreement concerning the Award.
2.11. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the
Participant. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
2.12. Compliance with Section 409A of the Code. Notwithstanding any other
provision of the Plan or this Agreement to the contrary, the Plan and this
Agreement shall be construed or deemed to be amended as necessary to remain
exempt from or comply with the requirements of Section 409A of the Code and to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company, an Affiliate, or a
subsidiary have any liability under the Plan or this Agreement for any taxes,
penalties, or interest due on amounts paid or payable pursuant to the Plan
and/or this Agreement, including any taxes, penalties, or interest imposed under
Section 409A of the Code. In the event that it is determined by the Company
that, as a result of the deferred compensation tax rules under Section 409A of
the Code (and any related regulations or other pronouncements thereunder) (the
“Deferred Compensation Tax Rules”), benefits that the Participant is entitled to
receive under the terms of this Agreement are deferred compensation subject to
tax under the Deferred Compensation Tax Rules, (i) the Participant shall not be
considered to have terminated employment for purposes hereof until the
Participant would be considered to have incurred a “separation from service”
within the meaning of the Deferred Compensation Tax Rules and (ii) the Company
shall, in lieu of providing such benefit when otherwise due under this
Agreement, instead provide such benefit on the first day on which such provision
would not result in the Participant incurring any tax liability under the
Deferred Compensation Tax Rules; which day, if the Participant is a “specified
employee” (within the meaning of the Deferred Compensation Tax Rules), shall, in
the event the benefit to be provided is due to the Participant’s “separation
from service” (within the meaning of the Deferred Compensation Tax Rules) with
the Company and its subsidiaries, be the first day following the six-month
period beginning on the date of such separation from service. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of the Deferred Compensation Tax
Rules, and any payments described in this Agreement that are due within the
“short term deferral period” as defined in the Deferred Compensation Tax Rules
shall not be treated as deferred compensation unless applicable law requires
otherwise.
        -6-



--------------------------------------------------------------------------------



2.13. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.
2.14. Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereof; provided, however, that to the extent that the
Participant has entered into an employment agreement, severance agreement or
change in control termination agreement with the Company that provides for
vesting terms that are more favorable than the vesting terms set forth in this
Agreement or the Plan, such more favorable vesting terms shall apply.
2.15 Claw Back Policy. This grant is subject to the terms of the Company’s Claw
Back Policy, as it may be amended, modified, superseded or replaced from time to
time.
        -7-

